DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 04, 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

Claims 1, 19 and 20 are amended.
No claims are canceled.
No claims are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeff Callegari US 2003/0004743 A1 (hereinafter ‘Callegari’) in view of Sheehan et al. US 2012/0095998 A1 (hereinafter ‘Sheehan’) as applied, and further in view of Higgins et al. US 2010/0185509 A1 (hereinafter ‘Higgins’).

As per claim 1, Callegari disclose, A method comprising, by one or more computing devices of a network environment (Callegari: paragraph 0008: disclose portable devices such as cell phones are considered by examiner as computing devices operating in a network environment): 
receiving, from a client device of a first user of the network environment, a search query comprising location parameters (Callegari: paragraph 0012: disclose receiving the indication of the consumer ‘first user’ location, which examiner argues that the cell phone of the consumer sends the information with location parameters with an area of interest defined by the consumer, which is considers as a search query); 
identifying one or more locations matching the search query, each location corresponding to a particular record in a data store of the network environment (Callegari: paragraph 0012: disclose identifying the merchant presence within the service area defined by the merchant where the merchant presence is transmitted which means the matching location is identified);
accessing, from the data store for each identified location, the particular record corresponding to the location, wherein the record indicates actions by users performed on the network environment with respect to the location (Callegari: paragraph 0109 and paragraph 0110: disclose the actions performed by the users such as providing various reviews and rating of the location such as public safety rating, age and beauty of the restaurant ‘location’); 
generating a search-results page comprising one or more references corresponding to one or more of the identified locations (Callegari: paragraph 0034: disclose merchant’s presence is transmitted to the consumer, which is understood as generating search-results to the user),
Callegari: paragraph 0034: disclose merchant’s presence is transmitted to the consumer, which is understood as client device receives search-results to the user).
It is noted, however, Callegari did not specifically detail the aspects of
respectively, wherein each reference displays one or more of the determined counts for the respective identified location, and wherein the references are listed in ranked order based at least in part on their respective counts as recited in claim 1.
On the other hand, Sheehan achieved the aforementioned limitations by providing mechanisms of
respectively, wherein each reference displays one or more of the determined counts for the respective identified location, and wherein the references are listed in ranked order based at least in part on their respective counts (Sheehan: paragraph 0006: disclose ranking value between entities based on the search criteria and Callegari in paragraph 0093: disclose order ‘ranking’ on topics by ‘nearest’ or by ‘best’).
The motivation for doing so would have been to provide results when the consumer is in the vicinity of the merchant or express a particular interest in a product or a service.
It is noted, however, neither Callegari nor Sheehan specifically detail the aspects of

On the other hand, Higgins achieved the aforementioned limitations by providing mechanisms of
determining, for each identified location (Higgins: paragraph 0079: disclose geographical location entity), a plurality of counts (Higgins: paragraph 0079: disclose number of people that have visited that location) of a plurality of types of actions (Higgins: paragraph 0037: person be at a particular location during a particular time interval performing a particular activity ‘action’) from a plurality of users (Higgins: paragraph 0079: number of people that have participated in that activity) based on the record corresponding to the location (Higgins: paragraph 0037: disclose activities related to a particular location).
The motivation for doing so would have been to provide commercial opportunities to advertisers and businesses (Higgins: paragraph 0003).
Callegari, Higgins and Sheehan are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Search Engines”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the systems of Callegari, Higgins and Sheehan because they are both directed to search engines and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction 
Therefore, it would have been obvious to combine Sheehan and Higgins with Callegari to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Callegari disclose, wherein the references are listed in ranked order further based on advertising sponsorship associated with the identified location (Callegari: paragraph 0114: disclose advertise a ticket for sale at an event and paragraph 0093: disclose order ‘ranking’ on topics by ‘nearest’ or by ‘best’).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Sheehan disclose, wherein the references are listed in ranked order further based on time stamps associated with the type of actions corresponding to the identified location (Callegari: paragraph 0114: disclose advertise a ticket for sale at an event and paragraph 0093: disclose order ‘ranking’ on topics by ‘nearest’ or by ‘best’. Examiner argues that a person of ordinary skill in the art can understand on how to rank based on a certain criteria).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. 

wherein the references are listed in ranked order further based on a value for each identified location, and wherein the value for each identified location is determined by: identifying a first set of edges between a node in a social graph corresponding to the identified location and a node corresponding to the first user within the social graph; identifying a second set of edges between the node corresponding to the identified location and one or more nodes corresponding to friends of the first user in the social graph; and determining the value for the identified location based on the first set of edges and the second set of edges as recited in claim 4.
On the other hand, Sheehan achieved the aforementioned limitations by providing mechanisms of
wherein the references are listed in ranked order further based on a value for each identified location, and wherein the value for each identified location is determined by: identifying a first set of edges between a node in a social graph corresponding to the identified location and a node corresponding to the first user within the social graph; identifying a second set of edges between the node corresponding to the identified location and one or more nodes corresponding to friends of the first user in the social graph; and determining the value for the identified location based on the first set of edges and the second set of edges (Sheehan: paragraph 0006: disclose ranking value between entities based on the search criteria and Callegari in paragraph 0093: disclose order ‘ranking’ on topics by ‘nearest’ or by ‘best’. Examiner argues that a person of ordinary skill in the art can understand on how to rank based on a certain criteria).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Callegari did not specifically detail the aspects of
wherein the references are listed in ranked order further based on a value for each identified location, and wherein the value for each identified location is determined by: identifying one or more second users of the online social network who are friends of the first user; identifying a first set of edges between a node in a social graph corresponding to the identified location and one or more nodes corresponding to friends of the first user in the social graph; and determining the value for the identified location based on the first set of edges as recited in claim 5.
On the other hand, Sheehan achieved the aforementioned limitations by providing mechanisms of
wherein the references are listed in ranked order further based on a value for each identified location, and wherein the value for each identified location is determined by: identifying one or more second users of the online social network who are friends of the first user; identifying a first set of edges between a node in a social graph corresponding to the identified location and one or more nodes corresponding to friends of the first user in the social graph; and determining the value for the identified location based on the first set of edges (Sheehan: paragraph 0006: disclose ranking value between entities based on the search criteria and Callegari in paragraph 0093: disclose order ‘ranking’ on topics by ‘nearest’ or by ‘best’. Examiner argues that a person of ordinary skill in the art can understand on how to rank based on a certain criteria and also examiner believes applicant is claiming a mathematical algorithm for a certain value than to be ranked).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Callegari did not specifically detail the aspects of
wherein the references are listed in ranked order further based on a value for each identified location, and wherein the value for each identified location is determined by: identifying a number of edges connected to a node in a social graph corresponding to the identified location; and determining the value for the identified location based on the number of edges connected to the node corresponding to the identified location as recited in claim 6.
On the other hand, Sheehan achieved the aforementioned limitations by providing mechanisms of
wherein the references are listed in ranked order further based on a value for each identified location, and wherein the value for each identified location is determined by: identifying a number of edges connected to a node in a social graph corresponding to the identified location; and determining the value for the identified location based on the number of edges connected to the node corresponding to the identified location (Sheehan: paragraph 0006: disclose ranking value between entities based on the search criteria and Callegari in paragraph 0093: disclose order ‘ranking’ on topics by ‘nearest’ or by ‘best’. Examiner argues that a person of ordinary skill in the art can understand on how to rank based on a certain criteria and also examiner believes applicant is claiming a mathematical algorithm for a certain value than to be ranked).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Callegari did not specifically detail the aspects of
wherein the references are listed in ranked order further based on a value for each identified location, and wherein the value for each identified location is determined by: identifying an operating hours for the location; and determining the value for the identified location based on operating hours for the identified location as recited in claim 7.
On the other hand, Sheehan achieved the aforementioned limitations by providing mechanisms of
wherein the references are listed in ranked order further based on a value for each identified location, and wherein the value for each identified location is determined by: identifying an operating hours for the location; and determining the value for the identified location based on operating hours for the identified location (Sheehan: paragraph 0006: disclose ranking value between entities based on the search criteria and Callegari in paragraph 0093: disclose order ‘ranking’ on topics by ‘nearest’ or by ‘best’. Examiner argues that a person of ordinary skill in the art can understand on how to rank based on a certain criteria and also examiner believes applicant is claiming a mathematical algorithm for a certain value than to be ranked).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Callegari did not specifically detail the aspects of
wherein the references are listed in ranked order further based on a value for each identified location, and wherein the value for each identified location is determined by: identifying one or more attributes for each of one or more edge connected to a node in a social graph that corresponds to the identified location; and determining the value for the identified location based on the attributes of the edges connected to the node corresponding to the identified location as recited in claim 8.
On the other hand, Sheehan achieved the aforementioned limitations by providing mechanisms of
wherein the references are listed in ranked order further based on a value for each identified location, and wherein the value for each identified location is determined by: identifying one or more attributes for each of one or more edge connected to a node in a social graph that corresponds to the identified location; and determining the value for the identified location based on the attributes of the edges connected to the node corresponding to the identified location (Sheehan: paragraph 0006: disclose ranking value between entities based on the search criteria and Callegari in paragraph 0093: disclose order ‘ranking’ on topics by ‘nearest’ or by ‘best’. Examiner argues that a person of ordinary skill in the art can understand on how to rank based on a certain criteria and also examiner believes applicant is claiming a mathematical algorithm for a certain value than to be ranked).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Callegari disclose, wherein the search-results page is a user interface of a native application associated with the online social network on the client device of the first user (Callegari: paragraph 0047: disclose device interface which is native to the device on which it is installed and Fig. 3: disclose a social network interface).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Callegari disclose, wherein the search-results page is a webpage of the online social network accessed by a browser client on the client device of the first user (Callegari: Fig. 3: disclose a social network interface is implemented in a web browser which is Internet Explorer).

As per claim 11, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Callegari disclose, wherein the one or more types of actions comprise one or more of: forming a friendship, forming a business relationship, forming a fan relationship, forming a follower relationship, forming a visitor relationship, forming a subscriber relationship, forming a superior/subordinate relationship, forming a reciprocal relationship, or forming a non-reciprocal relationship (Callegari: Fig. 3 Element 34: disclose forming a friendship relation by adding certain names in buddies list).


It is noted, however, Callegari did not specifically detail the aspects of
further comprising accessing a social graph comprising a plurality of nodes and a plurality of edges connecting the nodes, each edge between two nodes representing a single degree of separation between the two nodes, the plurality of nodes comprising: a first node corresponding to the first user; a plurality of second nodes corresponding to a plurality of second users of the network environment, respectively; and a plurality of third nodes corresponding to a plurality of locations, respectively as recited in claim 12.
On the other hand, Sheehan achieved the aforementioned limitations by providing mechanisms of
further comprising accessing a social graph comprising a plurality of nodes and a plurality of edges connecting the nodes, each edge between two nodes representing a single degree of separation between the two nodes, the plurality of nodes comprising: a first node corresponding to the first user; a plurality of second nodes corresponding to a plurality of second users of the network environment, respectively; and a plurality of third nodes corresponding to a plurality of locations, respectively (Sheehan: paragraph 0034: disclose entities are defined as geographic locations which is understood as that nodes in Fig. 2 also represent location and Fig. 2 represents a social graph as in this limitation).

As per claim 13, most of the limitations of this claim have been noted in the rejection of claims 1 and 12 above. 

wherein each second node is within a threshold degree of separation from the first node as recited in claim 13.
On the other hand, Sheehan achieved the aforementioned limitations by providing mechanisms of
wherein each second node is within a threshold degree of separation from the first node (Sheehan: paragraph 0069: disclose having minimum number ‘threshold’ of connecting flights).

As per claim 14, most of the limitations of this claim have been noted in the rejection of claims 1 and 12 above. 
It is noted, however, Callegari did not specifically detail the aspects of
wherein each edge comprises one or more attributes as recited in claim 14.
On the other hand, Sheehan achieved the aforementioned limitations by providing mechanisms of
wherein each edge comprises one or more attributes (Sheehan: paragraph 0034: disclose the personal attributes).

As per claim 15, most of the limitations of this claim have been noted in the rejection of claims 1 and 12 above. In addition, Callegari disclose, further comprising determining a value for each identified location based on a number of edges connected to the node corresponding to the identified location and the types of actions represented by the edges connected to the node corresponding to the identified location (Callegari: paragraph 0109 and paragraph 0110: disclose the actions performed by the users such as providing various reviews and rating of the location such as public safety rating, age and beauty of the restaurant ‘location’ and examiner believes the social graph is representative of the actions taught by this reference).

As per claim 16, most of the limitations of this claim have been noted in the rejection of claims 1, 12 and 15 above. 
It is noted, however, Callegari did not specifically detail the aspects of
wherein the references are listed in ranked order further based on their respective determined values as recited in claim 16.
On the other hand, Sheehan achieved the aforementioned limitations by providing mechanisms of
wherein the references are listed in ranked order further based on their respective determined values (Sheehan: paragraph 0006: disclose ranking value between entities based on the search criteria and Callegari in paragraph 0093: disclose order ‘ranking’ on topics by ‘nearest’ or by ‘best’. Examiner argues that a person of ordinary skill in the art can understand on how to rank based on a certain criteria and also examiner believes applicant is claiming a mathematical algorithm for a certain value than to be ranked).

As per claim 17, most of the limitations of this claim have been noted in the rejection of claims 1 and 12 above. In addition, Callegari disclose, wherein each edge connecting a third node to a first or second node represents a particular type of action Callegari: paragraph 0109 and paragraph 0110: disclose the actions performed by the users such as providing various reviews and rating of the location such as public safety rating, age and beauty of the restaurant ‘location’ and examiner believes the social graph is representative of the actions taught by this reference).

As per claim 18, most of the limitations of this claim have been noted in the rejection of claims 1, 12 and 17 above. In addition, Callegari disclose, wherein the type of action represented by the edge is selected from a group consisting of: forming a friendship, forming a business relationship, forming a fan relationship, forming a follower relationship, forming a visitor relationship, forming a subscriber relationship, forming a superior/subordinate relationship, forming a reciprocal relationship, and forming a non-reciprocal relationship (Callegari: Fig. 3 Element 34: disclose forming a friendship relation by adding certain names in buddies list).

As per claim 19, Callegari disclose, An system comprising: one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to (Callegari: paragraph 0006: disclose a personal computer and this device inherently have memory and processor to execute instructions): remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

Callegari: paragraph 0051: disclose storage medium): remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication US 2003/0004802 A1 disclose “Methods for providing a virtual coupon”
U.S. Publication US 2003/0004743 A1 disclose “Methods for providing a location based merchant presence”
U.S. Patent US 8,627,268 B2 disclose “System and method for a non-sequential undo mechanism”
U.S. Publication 2005/0219044 A1 disclose “Emergency, contingency and incident management system and method”
U.S. Patent US 9,202,233 B1 disclose “Event attendance determinations”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159